MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                      FILED
      this Memorandum Decision shall not be
                                                                             Nov 13 2020, 9:19 am
      regarded as precedent or cited before any
      court except for the purpose of establishing                                CLERK
                                                                              Indiana Supreme Court
      the defense of res judicata, collateral                                    Court of Appeals
                                                                                   and Tax Court

      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Cara Schaefer Wieneke                                   Curtis T. Hill, Jr.
      Wieneke Law Office, LLC                                 Attorney General of Indiana
      Brooklyn, Indiana
                                                              Myriam Serrano
                                                              Deputy Attorney General
                                                              Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Charles J. Norton,                                      November 13, 2020
      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              20A-CR-857
              v.                                              Appeal from the Vigo Superior
                                                              Court
      State of Indiana,                                       The Honorable John T. Roach,
      Appellee-Plaintiff                                      Judge
                                                              Trial Court Cause No.
                                                              84D01-1712-F6-4235



      May, Judge.

[1]   Charles J. Norton appeals the revocation of his direct placement in community

      corrections work release. Norton appeals the admission of drug screen results,


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-857 | November 13, 2020                Page 1 of 7
      which he claims were unreliable, and argues the State presented insufficient

      evidence to revoke his placement without those results. Because his arguments

      fail, we affirm.



                                   Facts and Procedural History
[2]   On December 27, 2017, the State charged Norton with two counts of Level 6

      felony intimidation. 1 Norton pled guilty to one count of intimidation on June

      6, 2019. Following a sentencing hearing, the court entered the conviction as

      Class A misdemeanor intimidation, 2 dismissed the second intimidation charge,

      and imposed a one-year sentence “executed as a direct commitment to Vigo

      County Community Corrections In Home Detention.” (Appellant’s App. Vol.

      II at 70.) On February 12, 2020, Norton requested to be placed in work release

      rather than in home detention, and the trial court approved the modification of

      his placement.

[3]   On March 2, 2020, the State petitioned to revoke Norton’s direct placement and

      place Norton in either jail or the Department of Correction (“DOC”). The

      petition alleged the following violations:

                 a. That on January 30th, 2020- Mr. Norton received a report of
                 conduct for violation of rule 202 (B), Possession/Use of
                 Controlled Substance. Mr. Norton provided VCCC with a drug




      1
          Ind. Code § 35-45-2-1.
      2
          Ind. Code § 35-45-2-1; Ind. Code § 35-50-2-7(b).


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-857 | November 13, 2020   Page 2 of 7
              screen positive for Amphetamines (8700 ng/ml) and
              Methamphetamines (4000 ng/ml). He received recommended
              earned credit time deprivation of 7 days (suspended).


              b. That on February 3rd, 2020- Mr. Norton received a report of
              conduct for violation of rule 203 (B), Refusal to Submit to
              Testing. Mr. Norton did not report to VCCC for a required drug
              screen. He received imposition of suspended sanction of 7 days
              earned credit time loss.


              c. That on February 7th, 2020- Mr. Norton received a report of
              conduct for violation of rule 202 (B), Possession/Use of
              Controlled Substance. Mr. Norton provided VCCC with a drug
              screen positive for Amphetamine (3835 ng/ml) and
              Methamphetamine (2000ng/ml). He received recommended
              earned credit time deprivation of 14 days (suspended).


              d. That on March 2nd, 2020-Mr. Norton’s fees are in arrears in
              the amount of $295.00, which is a violation of rule #1, Fees.


              e. That on March 2nd, 2020- Mr. Norton was arrested from the
              Work Release Facility due to him having possession of two
              Alprazolam 1mg pills that [were] found hidden in his inhaler
              during a search before entering the facility.


      (Id. at 76-77.)


[4]   The trial court held a hearing on the State’s petition on March 13, 2020. Abby

      Shidler, Community Corrections case manager for Norton, testified that all of

      the State’s allegations were true. Norton failed to appear for a required drug

      screen on February 3, 2020. (Tr. Vol. II at 7-8.) Norton tested positive for

      methamphetamines and amphetamines on January 30 and February 7, 2020.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-857 | November 13, 2020   Page 3 of 7
      (See Ex. 2 & Ex. 3.) As of the hearing, Norton was $295.00 in arrears on

      Community Corrections fees, which violated the Community Corrections rules.

      (Tr. Vol. II at 8.) Finally, Norton was arrested on March 2, 2020, at the

      Community Corrections Work Release facility because he had two blue oval

      pills, later identified as Alprazolam, a controlled substance, hidden inside his

      inhaler. (See Tr. Vol. II at 8-9 & Ex. 1.) At the end of the hearing, the trial

      court found “the evidence establishes a violation.” (Tr. Vol. II at 16.) The

      court revoked Norton’s direct placement and ordered Norton to serve the

      remainder of his sentence in the Vigo County Jail.



                                Discussion and Decision
                                        1. Admission of Evidence

[5]   Norton challenges the admission of drug test results. We review a trial court’s

      admission of evidence for an abuse of discretion. Votra v. State, 121 N.E.3d
1108, 1113 (Ind. Ct. App. 2019). An abuse of discretion occurs when the

      court’s decision is “clearly against the logic and effect of the facts and

      circumstances” that were before the court. Id. In probation revocation

      proceedings, the rules of evidence, except for those involving privileges, do not

      apply. Ind. Evid. R. 101(d)(2). Thus, “courts may admit evidence during

      probation revocation hearings that would not be permitted in a full-blown

      criminal trial.” Reyes v. State, 868 N.E.2d 438, 440 (Ind. 2007).


[6]   In particular, Norton asserts:



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-857 | November 13, 2020   Page 4 of 7
              [T]he trial court admitted the drug screen results into evidence
              based on Shidler’s testimony that the community corrections
              program had used Norcem Sentry in the past for drug analysis
              and that their results had been reliable. The problem, however, is
              that the drug analyses in this case were not conducted by Norcem
              Sentry but by Cordant Forensic Solutions. There was no
              evidence presented at all about Cordant, the lab’s reliability, etc.
              Shidler did not conduct the drug analyses in this case and
              provided no personal knowledge about the reliability of the
              results.


      (Br. of Appellant at 10 (internal citations omitted).) This objection to the

      admission of the results, however, was not raised at the revocation hearing and,

      as such, it is waived for appeal. See Konopasek v. State, 946 N.E.2d 23, 27 (Ind.

      2011) (“a defendant may not argue one ground for an objection to the

      admission of evidence at trial and then raise new grounds on appeal”).

[7]   Waiver notwithstanding, the State responded to this novel argument on appeal

      by providing citation to a news release indicating that Norchem Laboratory,

      which “specializes in the criminal justice industry with a unique substance

      abuse case management program known as Norchem SentryTM,” had become

      part of the Cordant Solutions network. https://perma.cc/59E8-SWFH. As

      such, Norton has not demonstrated the trial court committed error when it

      admitted the test results. See, e.g., Matter of K.R., --- N.E.3d ---, 2020 WL
6065769 (Ind., Oct. 15, 2020) (holding drug test reports sufficiently reliable for

      admission under the business records exception to the hearsay rule).




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-857 | November 13, 2020   Page 5 of 7
                                           2. Sufficiency of Evidence

[8]   Norton next alleges the State presented insufficient evidence to support

      revocation of his direct placement in community corrections. The standard by

      which we review revocation of community corrections placements is the same

      as the standard for probation revocations. Bennett v. State, 119 N.E.3d 1057,

      1058 (Ind. 2019). “Probation hearings are civil in nature, and the State must

      prove an alleged probation violation by a preponderance of the evidence.”

      Votra, 121 N.E.3d at 1113. We review a trial court’s finding of a violation of

      the conditions of placement for an abuse of discretion. Bennett, 119 N.E.3d at

      1058. When reviewing sufficiency of evidence to support the finding of a

      probation violation, we look to the evidence most favorable to the judgment,

      and we neither reweigh the evidence nor reassess the credibility of the

      witnesses. Votra, 121 N.E.3d at 1113.


[9]   On February 3, 2020, Norton failed to submit a required sample for drug

      testing, and on January 30, 2020, and February 7, 2020, Norton tested positive

      for methamphetamines and amphetamines. Furthermore, Norton was found

      by Community Corrections staff to be in possession of a controlled substance

      for which he had no prescription when he entered the work release facility on

      March 2, 2020. 3 This evidence was sufficient to support the trial court’s




      3
       Norton challenges the sufficiency of the probable cause affidavit to demonstrate he violated his placement
      because the second page of Exhibit 1 was not signed by a judicial officer indicating probable cause for arrest
      had been found. However, “a probable cause affidavit prepared and signed by an officer under oath bears
      substantial indicia of reliability.” Votra, 121 N.E.3d at 1115. The signature of a judicial officer finding
      probable cause was not necessary because the judge in the probation revocation hearing could determine

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-857 | November 13, 2020                    Page 6 of 7
       revocation of Norton’s direct placement. See, e.g., Votra, 121 N.E.3d at 1116

       (affirming revocation of probation where testimony supported probable cause

       affidavit).



                                                  Conclusion
[10]   Norton has not demonstrated the trial court abused its discretion in admitting

       the results of Norton’s drug tests, and the State’s evidence was sufficient to

       support the trial court’s revocation of Norton’s direct placement in Community

       Corrections. Accordingly, we affirm.

[11]   Affirmed.

       Riley, J., and Altice, J., concur.




       whether the officer’s affidavit demonstrated probable cause. Shidler confirmed the incident happened at the
       work release facility as Norton was being processed back into the facility. This evidence was sufficient to find
       probable cause to believe Norton illegally possessed a controlled substance.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-857 | November 13, 2020                    Page 7 of 7